


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION
THEREOF.  NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL OR OTHER
EVIDENCE IN A FORM REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.




K’S MEDIA
 
Warrant No.
2008-1A                                                                                             Number
of Shares: 1,666,667
Warrant Issuance Date:  July 17, 2008
 
WARRANT TO PURCHASE COMMON STOCK
 
VOID AFTER 5:00 P.M., EASTERN TIME,
 
ON THE EXPIRATION DATE
 
FOR VALUE RECEIVED, K’s Media, a Nevada corporation (the “Company”), hereby
agrees to sell upon the terms and on the conditions hereinafter set forth
herein, at any time commencing on the date hereof but no later than 5:00 p.m.,
Eastern Standard Time, on the date that is five (5) years following the earlier
of (a) the date a registration statement including the Warrant Stock (defined
below) is declared effective by the United States Securities and Exchange
Commission; or (b) the date the holder of Warrant Stock may transfer the Warrant
Stock without application of the volume limitations set forth in Rule 144 of the
Securities Act of 1933, as amended (the “Expiration Date”), to Fu, SongYang (the
“Initial Holder”), or his registered assigns (the Initial Holder or his
registered assigns, the “Registered Holder”), under the terms as hereinafter set
forth, One Million Six Hundred Sixty Six Thousand Six Hundred Sixty Seven
(1,666,667) fully paid and non-assessable shares of the Company’s Common Stock,
par value $0.00001 per share (the “Warrant Stock”), at a purchase price per
share of $6.00 (the “Purchase Price”), pursuant to the terms and conditions set
forth in this warrant (the “Warrant”).  The number of shares of Warrant Stock to
be so issued and the Purchase Price are subject to adjustment in certain events
as hereinafter set forth.  All dollar amounts stated herein are in United States
Dollars.
 
1.  
Exercise of Warrant.

 
(a)  
This Warrant may be exercised by the Registered Holder, in whole or in part, by
surrendering this Warrant, with the purchase/exercise form appended hereto as
Exhibit A duly executed by such Registered Holder or by such Registered Holder’s
duly authorized attorney, at the principal office of the Company, or at such
other office or agency as the Company may designate to the Registered Holder in
writing, accompanied by payment in full of the Purchase Price payable in respect
of the number of shares of Warrant Stock purchased upon such exercise.  The
Purchase Price may be paid by cash, check, wire transfer, or by the surrender of
promissory notes or other instruments representing indebtedness of the Company
to the Registered Holder.

 
(b)  
Each exercise of this Warrant shall be deemed to have been effected immediately
prior to the close of business on the day on which this Warrant shall have been
surrendered to the Company as provided in Section 1(a) above.  At such time, the
person or persons in whose name or names any certificates for Warrant Stock
shall be issuable upon such exercise as provided in Section 1(c) below shall be
deemed to have become the holder or holders of record of the Warrant Stock
represented by such certificates.

 
(c)  
As soon as practicable after the exercise of this Warrant, in whole or in part,
and in any event within thirty (30) business days thereafter, the Company at its
expense will cause to be issued in the name of, and delivered to, the Registered
Holder, or as such Registered Holder (upon payment by such Registered Holder of
any applicable transfer and other taxes) may direct:

 
(i)  
a certificate or certificates for the number of shares of Warrant Stock to which
such Registered Holder shall be entitled, and

 
(ii)  
in case such exercise is in part only, a new warrant or warrants (dated the date
hereof) of like tenor, calling in the aggregate on the face or faces thereof for
the number of shares of Warrant Stock equal (without giving effect to any
adjustment therein) to the number of such shares called for on the face of this
Warrant minus the number of such shares purchased by the Registered Holder upon
such exercise as provided in Section 1(a) above.

 
2.  
Transfers.

 
(a)  
Unregistered Security.  Each Registered Holder acknowledges that this Warrant
and the Warrant Stock have not been registered under the Securities Act of 1933,
as amended (the “Securities Act”), and agrees not to sell, pledge, distribute,
offer for sale, transfer, or otherwise dispose of this Warrant or any Warrant
Stock issued upon its exercise in the absence of (i) an effective registration
statement under the Securities Act as to this Warrant or such Warrant Stock and
registration or qualification of this Warrant or such Warrant Stock under any
applicable U.S. federal or state securities law then in effect; (ii) an opinion
of counsel, reasonably satisfactory to the Company, that such registration or
qualification is not required; or (iii) other evidence satisfactory to the
Company in its sole discretion that such registration or qualification is not
required.  Each certificate or other instrument for Warrant Stock issued upon
the exercise of this Warrant shall bear a legend substantially to the foregoing
effect.  In addition, so long as the foregoing legend may remain on any stock
certificate delivered to the Registered Holder, the Company may maintain
appropriate “stop transfer” orders with respect to such certificates and the
shares represented thereby on its books and records and with those to whom it
may delegate registrar and transfer functions.

 
(b)  
Transferability.  Subject to the provisions of Section 2(a) hereof, this Warrant
and all rights hereunder are transferable, in whole or in part, upon surrender
of the Warrant with a properly executed assignment (in the form of Exhibit B
hereto) at the principal office of the Company.

 
(c)  
Warrant Register.  The Company will maintain a register containing the names and
addresses of the Registered Holders of this Warrant.  Until any transfer of this
Warrant is made in the warrant register, the Company may treat the Registered
Holder of this Warrant as the absolute owner hereof for all purposes; provided,
however, that if this Warrant is properly assigned in blank, the Company may
(but shall not be required to) treat the bearer hereof as the absolute owner
hereof for all purposes, notwithstanding any notice to the contrary.  Any
Registered Holder may change such Registered Holder’s address as shown on the
warrant register by written notice to the Company requesting such change.

 
3.  
Reservation of Shares.  Subject to approval of the holders of the Company’s
capital stock to authorize an increase in the Company’s authorized capital
stock, the Company hereby agrees that at all times there shall be reserved for
issuance upon the exercise of this Warrant such number of shares of its Common
Stock as shall be required for issuance upon exercise of this Warrant.  The
Company further agrees that all shares which may be issued upon the exercise of
the rights represented by this Warrant, upon payment therefor, will be duly
authorized and will, upon issuance and against payment of the exercise price, be
validly issued, fully paid, and non-assessable, free from all taxes, liens,
charges and preemptive rights with respect to the issuance thereof, other than
taxes, if any, in respect of any transfer occurring contemporaneously with such
issuance and other than transfer restrictions imposed by federal and state
securities laws.

 
4.  
Cash in Lieu of Fractional Shares.  No fractional shares will be issued in
connection with any exercise hereunder.  In lieu of any fractional shares which
would otherwise be issuable, the Company shall round the number of shares of
Common Stock deliverable upon exercise of this Warrant to the nearest whole
number of shares; provided that the maximum number of shares of Common Stock
issuable upon exercise of this Warrant, regardless of rounding resulting from
exercise of this Warrant on two or more occasions, shall not exceed 1,666,667
shares of Common Stock (subject to adjustment as set forth herein).

 
5.  
Exchange, Transfer or Assignment of Warrant.  This Warrant is exchangeable,
without expense, at the option of the Registered Holder, upon presentation and
surrender hereof to the Company or at the office of its stock transfer agent, if
any, for other Warrants of different denominations, entitling the Registered
Holder or Registered Holders thereof to purchase in the aggregate the same
number of shares of Common Stock purchasable hereunder.  Upon surrender of this
Warrant to the Company or at the office of its stock transfer agent, if any,
with the assignment form annexed hereto as Exhibit B duly executed and funds
sufficient to pay any transfer or other tax, the Company shall, without charge,
execute and deliver a new Warrant in the name of the assignee named in such
instrument of assignment and this Warrant shall promptly be canceled.  This
Warrant may be divided or combined with other Warrants that carry the same
rights upon presentation hereof at the office of the Company or at the office of
its stock transfer agent, if any, together with a written notice specifying the
names and denominations in which new Warrants are to be issued and signed by the
Registered Holder hereof.

 
6.  
Contingent Transactions; Capital Adjustments.  This Warrant is subject to the
following further provisions:

 
(a)  
Subsequent Issuance of Common Stock.  If, during the period beginning on the
date of issuance of this Warrant and terminating on the date that is six (6)
months following the date of issuance of this Warrant, the Company shall sell,
or definitively contract to sell, shares of the Company’s Common Stock, or
securities exercisable for or convertible into (and actually exercised or
converted during such period) shares of Common Stock (excluding any Excluded
Shares (as defined below)) (the ”Additional Shares”), to a third party purchaser
at a price less than $3.00 per share of Common Stock (as adjusted for stock
splits, stock dividends, recapitalizations, and similar transactions), the
Company shall either, at its option, (a) repurchase this Warrant at an aggregate
purchase price equal to $0.05; provided, however, in such case the Registered
Holder shall have the right, under the terms and subject to the conditions set
forth in the Subscription Agreement between the Initial Holder and the Company,
to cause the Company to also repurchase all shares of Common Stock and warrants
(including this Warrant) to purchase Common Stock issued to the Initial Holder
on the date of issuance of this Warrant at a price and under the terms set forth
in the Subscription Agreement between the Initial Holder and the Company, dated
as of the date hereof; or (b) reduce the Purchase Price for the Warrant Shares
such that the Purchase Price shall be equal to an amount (calculated to the
nearest cent) determined by multiplying the initial Purchase Price by a
fraction, (i) the numerator of which shall be the number of shares of Common
Stock outstanding immediately prior to such issuance plus the number of shares
of Common Stock which the aggregate consideration received by the Company for
the total number of Additional Shares of Common Stock so issued would purchase
at $3.00 per share (as adjusted for stock splits, stock dividends,
recapitalizations, and similar transactions), and (ii) the denominator of which
shall be the number of shares of Common Stock outstanding immediately prior to
such issuance plus the number of such Additional Shares of Common Stock so
issued.  Upon the Company’s election to adjust the Purchase Price pursuant to
subsection (b) of this Section 6(a), the Company shall promptly compute such
adjustment in accordance with the terms hereof and prepare and furnish to the
Registered Holder a certificate (the “Adjustment Certificate”) setting forth
such adjustment and showing in detail the method of calculation upon which such
adjustment is based.  Promptly following receipt of the Adjustment Certificate,
the Registered Holder shall surrender this Warrant to the Company, and promptly
upon receipt the Company shall prepare and issue to the Registered Holder a
replacement Warrant calling in the aggregate on the face or faces thereof for
the number of shares of Warrant Stock equal to the number of such shares of
Common Stock called for on the face of this Warrant, minus the number of such
shares purchased by the Registered Holder upon exercise as provided in Section
1(a) above, plus the number of new shares of Common Stock set forth in the
Adjustment Certificate.  As used in this Section 6(a), the term “Excluded
Shares” means shares of Common Stock, or derivatives exercisable for or
convertible into shares of Common Stock issued:

 
(i)  
upon conversion of shares of the Company’s preferred stock;

 
(ii)  
to employees, consultants, or directors pursuant to stock option, stock grant,
stock purchase, or similar plans or arrangements approved by the board of
directors, including without limitation upon the exercise of options thereunder;

 
(iii)  
to equipment lessors, banks, financial institutions, or similar entities in
transactions approved by the board of directors, the principal purpose of which
is other than the raising of equity;

 
(iv)  
as a dividend or other distribution in connection with which an adjustment to
the Purchase Price is made pursuant to this Section 6;

 
(v)  
in connection with an initial public offering registered pursuant to Section 5
of the Securities Act;

 
(vi)  
in a merger or acquisition that is approved by the board of directors;

 
(vii)  
pursuant to any transactions approved by the board of directors primarily for
the purpose of (A) joint ventures, technology licensing, or research and
development activities, (B) distribution or manufacture of the Company’s
products or services, or (C) any other transactions involving corporate
partners, in each case the principal purpose of which is other than the raising
of equity; and

 
(viii)  
upon exercise of any warrants to purchase shares of Common Stock or preferred
stock, or upon conversion of notes convertible for shares of Common Stock or
preferred stock, that are outstanding as of the date hereof.

 
(b)  
Recapitalization, Reclassification, and Succession.  If any recapitalization of
the Company or reclassification of its Common Stock or any merger or
consolidation of the Company into or with a corporation or other business
entity, or the sale or transfer of all or substantially all of the Company’s
assets or of any successor corporation’s assets to any other corporation or
business entity (any such corporation or other business entity being included
within the meaning of the term “successor corporation”) shall be effected, at
any time while this Warrant remains outstanding and unexpired, then, as a
condition of such recapitalization, reclassification, merger, consolidation,
sale, or transfer, lawful and adequate provision shall be made whereby the
Registered Holder of this Warrant thereafter shall have the right to receive
upon the exercise hereof as provided in Section 1 and in lieu of the shares of
Common Stock immediately theretofore issuable upon the exercise of this Warrant,
such shares of capital stock, securities, or other property as may be issued or
payable with respect to or in exchange for a number of outstanding shares of
Common Stock equal to the number of shares of Common Stock immediately
theretofore issuable upon the exercise of this Warrant had such
recapitalization, reclassification, merger, consolidation, sale, or transfer not
taken place, and in each such case, the terms of this Warrant shall be
applicable to the shares of stock or other securities or property receivable
upon the exercise of this Warrant after such consummation.

 
(c)  
Stock Splits and Dividends.  If outstanding shares of the Company’s Common Stock
shall be subdivided into a greater number of shares or a dividend in Common
Stock shall be paid in respect of Common Stock, then the Purchase Price in
effect immediately prior to such subdivision or at the record date of such
dividend shall simultaneously with the effectiveness of such subdivision or
immediately after the record date of such dividend be proportionately
reduced.  If outstanding shares of Common Stock shall be combined into a smaller
number of shares, then the Purchase Price in effect immediately prior to such
combination shall, simultaneously with the effectiveness of such combination, be
proportionately increased.

 
(d)  
Purchase Price Adjustment.  Whenever the number of shares of Warrant Stock
purchasable upon exercise of this Warrant is adjusted, as herein provided, the
Purchase Price payable upon the exercise of this Warrant shall be adjusted to
that price determined by multiplying the Purchase Price immediately prior to
such adjustment by a fraction (i) the numerator of which shall be the number of
shares of Warrant Stock purchasable upon exercise of this Warrant immediately
prior to such adjustment, and (ii) the denominator of which shall be the number
of shares of Warrant Stock purchasable upon exercise of this Warrant immediately
thereafter.

 
(e)  
Certain Shares Excluded.  The number of shares of Common Stock outstanding at
any given time for purposes of the adjustments set forth in this Section 6 shall
exclude any shares then directly or indirectly held in the treasury of the
Company.

 
(f)  
Deferral and Cumulation of De Minimis Adjustments.  The Company shall not be
required to make any adjustment pursuant to this Section 6 if the amount of such
adjustment would be less than one percent (1%) of the Purchase Price in effect
immediately before the event that would otherwise have given rise to such
adjustment.  In such case, however, any adjustment that would otherwise have
been required to be made shall be made at the time of and together with the next
subsequent adjustment which, together with any adjustment or adjustments so
carried forward, shall amount to not less than one percent (1%) of the Purchase
Price in effect immediately before the event giving rise to such next subsequent
adjustment.  All calculations under this Section 6 shall be made to the nearest
cent or to the nearest one-hundredth of a share, as the case may be, but in no
event shall the Company be obligated to issue fractional shares of Common Stock
or fractional portions of any securities upon the exercise of the Warrants.

 
(g)  
Duration of Adjustment.  Following each computation or readjustment as provided
in this Section 6, the new adjusted Purchase Price and number of shares of
Warrant Stock purchasable upon exercise of this Warrant shall remain in effect
until a further computation or readjustment thereof is required.

 
7.  
Redemption Right.  This Warrant may be redeemed at the option of the Company on
a date fixed by the Company for redemption (the “Redemption Date”), which
Redemption Date shall not be less than twenty (20) days after the mailing of the
notice of redemption referred to below, at an aggregate redemption price of
$0.05, provided the closing bid price of the Common Stock on the primary
exchange on which the Common Stock shall then be trading shall exceed $8.00
(subject to adjustment for stock splits, stock dividends, recapitalizations, and
similar transactions) for a period of twenty (20) consecutive trading days
ending no more than twenty (20) days prior to the date of the notice of
redemption.  Notwithstanding the foregoing, the Company’s right to redeem this
Warrant shall be ineffective if at any time during the period between the time
the Company provides notice of redemption and prior to the Redemption Date, a
registration statement registering the Warrant Shares pursuant to the Securities
Act ceases to remain effective or is not then available for use by the
Registered Holders.

 
If the conditions set forth in this Section 7 are met, and the Company elects to
exercise its right to redeem this Warrant, it shall mail a notice of redemption
to the Registered Holder of this Warrant, via facsimile, nationally recognized
courier, or first class mail, postage prepaid, not later than the twentieth
(20th) day before the Redemption Date, at such last address as shall appear on
the records maintained by the Company.
 
The notice of redemption shall specify (i) the redemption price, (ii) the
Redemption Date, and (iii) that the right to exercise this Warrant shall
terminate at 5:00 P.M. (Eastern Standard Time) on the business day immediately
preceding the Redemption Date.  No failure to mail such notice nor any defect
therein or in the mailing thereof shall affect the validity of the proceedings
for such redemption except as to a Registered Holder (A) to whom notice was not
mailed or (B) whose notice was defective.  An affidavit of the Secretary of the
Company that notice of redemption has been mailed shall, in the absence of
fraud, be prima facie evidence of the facts stated therein.
 
Any right to exercise this Warrant shall terminate at 5:00 P.M. (Eastern
Standard Time) on the business day immediately preceding the Redemption
Date.  On and after the Redemption Date, the Registered Holder of this Warrant
shall have no further rights except to receive, upon surrender of this Warrant,
the redemption price.
 
8.  
Notice to Holders.  In case:

 
(a)  
the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time receivable upon the exercise of this Warrant)
for the purpose of entitling them to receive any dividend (other than a cash
dividend payable out of earned surplus of the Company) or other distribution, or
any right to subscribe for or purchase any shares of stock of any class or any
other securities, or to receive any other right;

 
(b)  
of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation with or merger of the Company
into another corporation, or any conveyance of all or substantially all of the
assets of the Company to another corporation; or

 
(c)  
of any voluntary dissolution, liquidation, or winding-up of the Company;

 
then, and in each such case, the Company will mail or cause to be mailed to the
Registered Holder hereof at the time outstanding a notice specifying, as the
case may be, (i) the date on which a record is to be taken for the purpose of
such dividend, distribution or right, and stating the amount and character of
such dividend, distribution or right, or (ii) the date on which such
reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation, or winding-up is to take place, and the time, if any,
is to be fixed, as of which the holders of record of Common Stock (or such
stock or securities at the time receivable upon the exercise of this Warrant)
shall be entitled to exchange their shares of Common Stock (or such other stock
or securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, conveyance,
dissolution, or winding-up.  Such notice shall be mailed at least twenty (20)
calendar days prior to the record date therein specified, or if no record date
shall have been specified therein, at least twenty (20) days prior to such
specified date.
 
9.  
Legend.  The Company may affix the following legend (in addition to any other
legend(s), if any, required by applicable state corporate and/or securities
laws) to certificates for shares issued upon exercise of this Warrant:

 
"THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT") OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY
NOT BE SOLD, TRANSFERRED, OR OTHERWISE DISTRIBUTED DIRECTLY OR INDIRECTLY, IN
THE UNITED STATES, ITS TERRITORIES, POSSESSIONS, OR AREAS SUBJECT TO ITS
JURISDICTION, OR TO OR FOR THE ACCOUNT OR BENEFIT OF A "U.S. PERSON" AS THAT
TERM IS DEFINED IN RULE 902 OR REGULATION S OF THE ACT, AT ANY TIME PRIOR TO ONE
(1) YEAR AFTER THE ISSUANCE OF THIS CERTIFICATE, EXCEPT (i) IN CONJUNCTION WITH
AN EFFECTIVE REGISTRATION STATEMENT FOR THE SHARES UNDER SUCH ACT, OR (ii) IN
COMPLIANCE WITH AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT. ANY SALES,
TRANSFERS OR DISTRIBUTIONS OF THE SECURITIES MUST BE MADE IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S OF THE ACT."
 
10.  
Loss, Theft, Destruction or Mutilation.  Upon receipt by the Company of evidence
satisfactory to it, in the exercise of its reasonable discretion, of the
ownership and the loss, theft, destruction or mutilation of this Warrant and, in
the case of loss, theft, or destruction, of indemnity reasonably satisfactory to
the Company and, in the case of mutilation, upon surrender and cancellation
thereof, the Company will execute and deliver in lieu thereof, without expense
to the Registered Holder, a new Warrant of like tenor dated the date hereof.

 
11.  
Warrant Holder Not a Stockholder.  Until the exercise of this Warrant, the
Registered Holder of this Warrant shall not have or exercise any rights by
virtue hereof as a stockholder of the Company.

 
12.  
Notices.  Any notice required or contemplated by this Warrant shall be in
writing and shall be deemed to have been duly given if delivered to the
addressee in person, deposited with a reputable overnight courier or transmitted
by registered or certified mail, return receipt requested, to the Company at
Suite 500 – 666 Burrard Street, Vancouver, British Columbia, Canada V6C 3P6,
Attention:  Chief Financial Officer, or to the Registered Holder at the name and
address set forth in the Warrant Register maintained by the Company, or to such
other addresses as any of them, by notice to the others, may designate from time
to time.

 
13.  
Choice of Law.  This Warrant is issued under and shall for all purposes be
governed by and construed in accordance with the laws of the state of Nevada,
without giving effect to its conflicts of law principles.

 

IN WITNESS WHEREOF, the Company has duly caused this Warrant to be signed on its
behalf, in its corporate name and by a duly authorized officer, as of this 18th
day of July, 2008.
 
 

  K's Media          
 
By:
Xin Wei       Name: Xin Wei       Title: Director and CFO          





EXHIBIT A
 
ELECTION TO PURCHASE
 


 
K’s Media
10/F Building A, G.T. International Tower,
ChaoYang District, Beijing, China
Attention:  Xin Wei (Chief Financial Officer)


The undersigned hereby (1) irrevocably elects to exercise his or its rights to
purchase ___________ shares of Common Stock covered by Warrant Number 2008-___,
(2) makes payment in full of the Purchase Price by enclosure of cash, a
certified check, or bank draft in the amount of $____________.__, (3) requests
that certificates for such shares of Common Stock be issued in the name of:
 
Please print name, address and Social Security or Tax Identification Number:
 
________________________________________________
 
________________________________________________
 
________________________________________________
 
________________________________________________
 
and (4) if said number of shares of Common Stock shall not be all the shares
evidenced by the within Warrants, requests that a new warrant certificate for
the balance of the shares covered by the within Warrants be registered in the
name of, and delivered to:
 
Please print name and address:
 
________________________________________________
 
________________________________________________
 
________________________________________________
 
In lieu of receipt of a fractional share of Common Stock, the undersigned
acknowledges that the recipient of the Common Stock will receive a number of
shares of Common Stock rounded to the nearest whole number of shares.
 
The undersigned hereby represents and acknowledges to the Company that:
 
(a)  
The shares of Common Stock will be “restricted securities” as such term is used
in the rules and regulations under the Securities Act of 1933, as amended (the
“Securities Act”) and that such securities have not been and will not be
registered under the Securities Act or any state securities law, and that such
securities must be held indefinitely unless registration is effected or transfer
can be made pursuant to appropriate exemptions from registration;

 
(b)  
The undersigned has no intention of selling or otherwise transferring the shares
of Common Stock to be received upon exercise of the Warrant in a public
distribution in violation of the federal securities laws or any applicable state
securities laws;

 
(c)  
The undersigned is aware of the Company’s business affairs and financial
condition, and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Common Stock;

 
(d)  
The undersigned is receiving the Common Stock for his, her, or its own account
for investment purposes only and not with a view to, or for the resale in
connection with, any “distribution” thereof for purposes of the Securities Act;

 
(e)  
The undersigned is not relying on the Company, or any finder or selling agent,
with respect to economic considerations involved in this investment, and the
undersigned is capable of evaluating the merits and risks of an investment in
the Common Stock;

 
 
(f)
The undersigned understands and acknowledges that the undersigned’s purchase of
the Common Stock is a speculative investment that involves a high degree of risk
and the potential loss of the undersigned’s entire investment in the Common
Stock, and the undersigned is able to bear the loss of the undersigned’s entire
investment in the Common Stock; and

 
 
(g)
The undersigned understands and acknowledges that the Common Stock must be held
indefinitely unless the transfer is subsequently registered under the Securities
Act or unless an exemption from registration is otherwise available, and that
the Company is under no obligation to register any transfer of the Common Stock.

 


 
Dated:  _____________________                                                                     
WARRANT HOLDER


By:           
Name:                                                                           
Title:                                                                           

 

 
EXHIBIT B
 
ASSIGNMENT FORM
 
FOR VALUE
RECEIVED,                                                                                                                
 
hereby sells, assigns, and transfers unto
 
Name:
 

 
 
(Please typewrite or print in block letters)

 
Social Security or Taxpayer Identification Number
:                                                                                                                                         
 
all of the rights of the undersigned under the attached Warrant with respect to
the number of shares of Common Stock covered thereby set forth below, and does
hereby irrevocably constitute and appoint ____________________________,
Attorney, to transfer the same on the books of the Company with full power of
substitution in the premises.
 


Number of Shares: __________________
 
DATED: __________________
 




Signature






Signature, if jointly held




Witness:
 
 